FILED
                                                                APRIL 18, 2019
                                                         In the Office of the Clerk of Court
                                                        WA State Court of Appeals, Division III



           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In the Matter of the Parental Rights to          )       No. 35778-3-III
                                                 )       (consolidated with)
M.M.B. and R.J.B.†                               )       No. 35779-1-III
                                                 )       No. 35780-5-III
                                                 )       No. 35781-3-III)
                                                 )
                                                 )       UNPUBLISHED OPINION
                                                 )
                                                 )

       LAWRENCE-BERREY, C.J. — Yoci Bustos and Randy Godinez appeal after the trial

court terminated their parental rights to M.M.B. and R.J.B. They argue the trial court

erred by finding (1) that all necessary services were expressly and understandably offered

or provided, (2) there was little likelihood conditions would be remedied so the children

could be returned to them in the near future, and (3) it was in the children’s best interests

to terminate their parental rights. We affirm.




       †
         To protect the privacy interests of the minor children, we use their initials
throughout this opinion. General Order for the Court of Appeals, In re Changes to Case
Title, (Aug. 22, 2018), effective Sept. 1, 2018.
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


                                         FACTS

       Yoci Bustos and Randy Godinez are the biological parents of M.M.B. (M.B.) and

R.J.B. (R.B.). In 2013, M.B.-R, who is not an issue in this appeal, had fractures in both

legs that were believed to be caused by domestic violence between Ms. Bustos and Mr.

Godinez. M.B. was born in February 2014 and was placed with Mr. Godinez due to the

prior incident with M.B.-R. In October 2014, there was another report of domestic

violence and the Department of Social and Health Services (Department) removed M.B.

Around this time, Ms. Bustos pleaded guilty to assault of M.B.-R in the third degree. Ms.

Bustos began her 10 month jail sentence in December 2014.

       In January 2015, both parents agreed to dependency and disposition of M.B. The

order required Ms. Bustos to participate in mental health therapy and parenting education.

Mr. Godinez was required to participate in a chemical dependency evaluation and

treatment, a domestic violence evaluation, parenting education, and a psychological

evaluation.

       In July 2015, during Ms. Bustos’s incarceration, R.B. was born. The Department

removed R.B. immediately. In September 2015, both parents agreed to dependency and

disposition of R.B. The services ordered were largely the same as before except Ms.




                                             2
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


Bustos was required to do domestic violence counseling and it recommended family

therapy after disposition for both parents.

       Parenting Services

       Ms. Bustos was referred to Parents and Children Together (PACT) in October

2013. PACT is a hands-on parenting program that teaches parents parenting skills and

works with them on those skills. Mr. Godinez joined the program in January 2014. In

December 2014, Ms. Bustos removed herself from PACT because of her upcoming jail

sentence.

       In March 2015, Mr. Godinez was removed from the PACT program because of six

unexcused absences. Mr. Godinez asked to be re-enrolled in PACT in June 2015, but he

never showed up for class, so he was withdrawn again in July 2015. Mr. Godinez was

able to complete the Positive Parenting Program.

       When the case transferred to social service specialist Heather Schrader, Ms. Bustos

and Mr. Godinez were able to successfully complete the parenting education classes. Ms.

Schrader had no concerns with either parents’ conduct during visitations with M.B. and

R.B.




                                              3
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


       Mental Health Treatment

       Dr. Paul Wert performed a psychological evaluation on Ms. Bustos in May 2013.

He diagnosed her with some personality disorders and believed that she could not provide

a consistent and safe parenting environment because of her issues with domestic violence.

Dr. Wert recommended mental health therapy.

       Ruby Padilla was the social worker assigned to Ms. Bustos and Mr. Godinez from

March 2015 until January 2016. During this time, Ms. Bustos was released from jail, and

Ms. Padilla sent referrals for PACT and Social Treatment Opportunity Program (STOP).

STOP has drug and alcohol counseling as well as domestic violence counseling.

       In August 2016, Ms. Bustos was referred to Dr. Terri Greer. Dr. Greer does

mental health evaluations and assessments and has specialized training in domestic

violence issues. Ms. Bustos asserted that she did not need counseling, but Dr. Greer was

directed to focus on and address her domestic violence issues. After the initial

assessment, Dr. Greer believed that Ms. Bustos needed more therapy. However, Ms.

Bustos was guarded and resistant. Dr. Greer was only able to complete three sessions

with Ms. Bustos. Ms. Bustos was not engaged, she continued to assert she did not need

counseling, and she stated that there were no problems with domestic violence. Dr. Greer




                                             4
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


had grave concerns about reuniting the children with Ms. Bustos while her domestic

violence issues went unaddressed.

       Dr. Scott Mabee performed the psychological evaluation for Mr. Godinez in

October 2016. Dr. Mabee diagnosed Mr. Godinez with two personality disorders and a

chemical dependency disorder. Dr. Mabee recommended mental health counseling, a

chemical dependency assessment, and family therapy. Dr. Mabee believed that it would

be more efficient and effective for Mr. Godinez to address his mental health and

substance abuse problems first. Mr. Godinez engaged in two mental health sessions

before being discharged for lack of attendance. He has since re-engaged.

       Family Therapy

       Lisa Briscoe, a family therapist, received a referral from the Department in May

2016 for Ms. Bustos and Mr. Godinez. During the assessment, Ms. Bustos’s demeanor

was very timid and cautious, and she would look to Mr. Godinez before answering direct

questions—as if asking for permission to speak. Mr. Godinez would interrupt Ms.

Bustos, not let her answer questions, or change the subject. Both parents admitted to

incidents of physical fighting. After the initial assessment, Ms. Briscoe did not

recommend family therapy because she suspected Ms. Bustos was afraid to tell the truth

for her own safety. Before family therapy was appropriate, Ms. Briscoe recommended


                                             5
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


parenting education, mental health therapy, and one year of domestic violence treatment

for Mr. Godinez.

       Domestic Violence Services

       Ms. Bustos did not successfully complete domestic violence services because of

her inability to address the issues with Dr. Greer. Ms. Schrader believed that this is Ms.

Bustos’s only barrier to returning the children to her.

       In 2015, Robert Lagerquist recommended one year of domestic violence treatment

through STOP for Mr. Godinez. Mr. Godinez failed to complete this. STOP performed

another evaluation with Mr. Godinez in July 2016 and recommended one year of

domestic violence treatment. During this evaluation, Mr. Godinez identified incidents of

domestic violence problems with Ms. Bustos and the children. He self-reported that he

yells, shouts, name calls, insults, puts down, and breaks objects during disagreements

with Ms. Bustos. Mr. Godinez began sessions on August 5, 2016. Sessions were once a

week for the first six months. Mr. Godinez only showed up seven or eight times in the

first six months. After January 25, 2017, he stopped attending sessions altogether.

       Substance Abuse Treatment

       Ms. Bustos does not have a substance abuse problem—it is not a barrier to

returning her children.


                                              6
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


      Mr. Godinez was first provided chemical dependency services with Mr. Lagerquist

through STOP in 2015. Mr. Godinez then received a chemical dependency evaluation

with Grant County Prevention and Recovery Center (Grant County PARC) in February

2015. Mr. Godinez was diagnosed with cannabis dependence. Intensive outpatient (IOP)

therapy was recommended. Grant County PARC has IOP, but Mr. Godinez did not

engage in those services.

      In November 2015, Mr. Godinez’s Department social worker at the time, Ms.

Padilla, sent another referral to STOP. Another evaluation was conducted by Grant

County PARC in December 2015. Mr. Godinez self-reported that he last used marijuana

two weeks prior to the evaluation. However, his urinalysis suggested that was an

untruthful answer. Mr. Godinez was offered another assessment when he was ready to be

honest. The file was closed in early 2016. There was no evidence that Mr. Godinez ever

attempted to get a new evaluation.

      Ms. Schrader also referred Mr. Godinez to chemical dependency treatment. In

May 2017, STOP performed another evaluation on Mr. Godinez and diagnosed him with

mild alcohol use disorder and severe cannabis use disorder. STOP again recommended

IOP. IOP was scheduled for about two months, with three hour sessions three times per

week and then continuing ongoing care afterward for about one year. STOP allows


                                           7
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


patients to use marijuana while doing IOP under certain circumstances. Mr. Godinez was

allowed to use marijuana during IOP if it was consumed via oils or edibles. Mr. Godinez

did not abide by these rules. Mr. Godinez completed his initial intake appointment and

about eight IOP sessions before he stopped attending.

       Termination Trial

       Linda Wirtz, a mental health counselor who practices in family therapy, evaluated

Ms. Bustos and Mr. Godinez. She testified that when confronted, Ms. Bustos denied any

domestic violence. Ms. Wirtz noted that the children were not attached to Ms. Bustos and

Mr. Godinez as normal children would be to their parents. She noticed that M.B. had

extreme anxiety. Ms. Wirtz believed the home was not safe because Ms. Bustos did not

understand the effects of domestic violence on the children. She testified that the children

need time to heal and learn to have appropriate relationships with caregivers and adults.

She also said the time for permanency for M.B. and R.B. is now. She stated that in cases

where visitation has lasted for years, it is very hard on the children because they are

conflicted and confused, and they do not have a sense of permanency.

       At trial, Ms. Schrader testified that Mr. Godinez has simply not completed services

to have his children returned. He has not completed domestic violence or chemical

dependency treatment. He continues to state that he does not need chemical dependency


                                              8
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


treatment. Ms. Schrader further testified that Ms. Bustos cannot remedy her deficiencies

because she still believes domestic violence is not an issue in the relationship. In Ms.

Schrader’s opinion, neither parent has made substantial progress in their treatments; the

assessments are the same as when they first started. She further testified that if both

parents engaged in treatment immediately, Mr. Godinez would need one year of chemical

dependency treatment and domestic violence treatment while Ms. Bustos would need one

year of domestic violence treatment. Ms. Schrader believed that is too long—M.B. and

R.B. need permanency now—they have been out of the home for years and cannot wait

for Ms. Bustos and Mr. Godinez to correct their deficiencies.

       Matthew Boyce, guardian ad litem for M.B. and R.B., testified that the parental

rights should be terminated. In his opinion, this is because Mr. Godinez and Ms. Bustos

have not completed the required services, the children are very young and need

permanency now, this has been going on for years, and the children do not have time to

wait longer. Mr. Boyce believes the current caregivers are an appropriate placement and

there is a bond there.

       Danielle Wilson, the current foster mother of M.B and R.B, testified that M.B. has

been in her care for three years and R.B. since he was two days old. If given the




                                              9
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


opportunity, she is willing to adopt them both. She stated that both the children do well in

the home.

       The trial court terminated Ms. Bustos’s and Mr. Godinez’s parental rights to M.B.

and R.B. on November 29, 2017. Both parents appealed.

                                        ANALYSIS

       A.     ALL NECESSARY SERVICES WERE EXPRESSLY AND UNDERSTANDABLY
              OFFERED OR PROVIDED

       Both Ms. Bustos and Mr. Godinez contend the Department did not offer or provide

them with continuing parenting education, mental health therapy, and family therapy.

They argue the failure to provide these services precluded the trial court from finding that

all necessary services were provided. We disagree.

       Parents have a fundamental liberty interest in the care, custody, and

companionship of their children. Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct.
1388, 71 L. Ed. 2d 599 (1982). To deprive a parent of this fundamental right is a two-

step process. In re Welfare of A.B., 168 Wash. 2d 908, 911, 232 P.3d 1104 (2010). First,

the Department must prove the six termination factors set forth in RCW 13.34.180(1) by

clear, cogent, and convincing evidence. Id. at 911-12. If that is satisfied, the court then

determines whether by a preponderance of the evidence, termination is in the best

interests of the child. In re Dependency of K.N.J., 171 Wash. 2d 568, 576-77, 257 P.2d 522

                                             10
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


(2011). The trial court is afforded great deference on review. In re Dependency of

K.S.C., 137 Wash. 2d 918, 925, 976 P.2d 113 (1999).

       This court reviews a trial court’s decision on any of the six termination factors for

substantial evidence. In re Parental Rights to B.P., 186 Wash. 2d 292, 313, 376 P.3d 350

(2016). The trial court’s findings “must be upheld if supported by substantial evidence

from which a rational trier of fact could find the necessary facts by clear, cogent, and

convincing evidence.” In re Welfare of M.R.H., 145 Wash. App. 10, 24, 188 P.3d 510

(2008). Clear, cogent, and convincing evidence means “highly probable.” Id.

       Under the fourth termination factor, the Department must provide “all necessary

services, reasonably available, capable of correcting the parental deficiencies within the

foreseeable future.” RCW 13.34.180(1)(d). “A service is ‘necessary’ if it is needed to

address a condition that precludes reunification of the parent and child.” In re Parental

Rights to I.M.-M, 196 Wash. App. 914, 921, 385 P.3d 268 (2016) (citing In re Welfare of

C.S., 168 Wash. 2d 51, 56 n.3, 225 P.3d 953 (2010)). “‘Where the record establishes that

the offer of services would be futile, the trial court can make a finding that the

Department has offered all reasonable services.’” C.S., 168 Wash. 2d at 56 n.2 (quoting

M.R.H., 145 Wash. App. at 25). “The provision of services is futile where a parent is




                                             11
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


unwilling or unable to participate in a reasonably available service that has been offered

or provided.” In re Parental Rights to K.M.M., 186 Wash. 2d 466, 483, 379 P.3d 75 (2016).

              1.     Continued Parenting Services

       Both parents contend that parenting services was a necessary treatment that the

Department stopped providing to them. We disagree.

       Ms. Bustos and Mr. Godinez fail to realize that the Department must only provide

“all necessary services . . . capable of correcting the parental deficiencies within the

foreseeable future.” RCW 13.34.180(1)(d). “A service is ‘necessary’ if it is needed to

address a condition that precludes reunification of the parent and child.” I.M.-M., 196
Wash. App. at 921 (citing C.S., 168 Wash. 2d at 56 n.3). Simply put, Ms. Bustos and Mr.

Godinez completed parenting education and it was no longer a barrier to reunification.

The Department had no obligation to continue to provide this service.

       Ms. Bustos began parenting education services through PACT, but then stopped to

serve her jail sentence. However, Ms. Bustos successfully completed parenting education

classes later on. Ms. Schrader had no concerns with Ms. Bustos’s conduct during

visitations. Her parenting skills were not a barrier for returning the children.

       Mr. Godinez began parenting education services and then was removed for

multiple absences. He asked to be re-enrolled again, but failed to make any of the


                                              12
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


sessions. Finally, Mr. Godinez was able to complete the Positive Parenting Program. Ms.

Schrader testified that Mr. Godinez successfully completed the required parenting

education classes. Ms. Schrader had no concerns with Mr. Godinez’s conduct during

visitations.

       Parenting services was not a service that was further required to reunify Ms.

Bustos, Mr. Godinez, and their children. Both parents completed the required classes and

it was no longer a barrier to reunification. Therefore, the Department had no obligation to

continue to offer those services.

               2.    Mental Health Treatment

       Both parents contend that mental health treatment was a necessary service that was

not provided to them. We disagree. Mental health treatment was indeed a necessary

service, but it was provided to both Ms. Bustos and Mr. Godinez.

       Ms. Bustos was referred to Dr. Greer who specializes in mental health evaluations,

assessments, and domestic violence issues. Ms. Bustos continuously reiterated that she

did not need counseling. Ms. Bustos was guarded and resistant. Ms. Bustos only

completed three sessions with Dr. Greer. Ms. Schrader testified that this is the barrier to

Ms. Bustos getting her children back. The evidence is clear: mental health treatment was

ordered and necessary, but Ms. Bustos failed to complete it.


                                             13
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


      Mr. Godinez had a psychological evaluation in October 2016 by Dr. Mabee. Dr.

Mabee recommended mental health counseling. Mr. Godinez attended two sessions

before he was discharged for lack of attendance. Ms. Schrader has testified that he has

re-engaged in mental health counseling—showing that this service was still provided by

the Department.

                  3. Family Therapy

      Both parents contend that family therapy was a necessary service that was not

provided. We disagree. Family therapy was provided to both Ms. Bustos and Mr.

Godinez.

      Ms. Bustos and Mr. Godinez went to a family therapist, Ms. Briscoe, in May 2016.

However, during the assessment, Ms. Briscoe noticed that Ms. Bustos’s demeanor was

very timid and cautious, and she would look to Mr. Godinez before answering direct

questions—as if asking for approval. Mr. Godinez would also interrupt Ms. Bustos, not

let her answer questions, or change the subject. Also during the assessment, both parents

admitted to incidents of physical fighting. All of this concerned Ms. Briscoe, and she did

not recommend further family therapy. Ms. Briscoe believed it would be

counterproductive because Ms. Bustos would not meaningfully answer or participate

because she was fearful for her own safety. Ms. Briscoe reasoned that mental health


                                            14
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


therapy, parenting education, and one year of domestic violence treatment for Mr.

Godinez was necessary before the couple could engage in family therapy.

       As shown, both parents completed parenting education. However, Ms. Bustos

failed to complete mental health treatment. Mr. Godinez also failed to complete mental

health treatment. Mr. Godinez failed to complete domestic violence therapy. With the

parents’ inability to complete mental health treatment and domestic violence therapy—

services that were prerequisites to family therapy—the record shows that the provision of

family therapy services would have likely been futile because of their inability to

complete the other services provided to them.

       All of the necessary services to reunify Ms. Bustos, Mr. Godinez, and their

children were provided by the Department. Ms. Bustos and Mr. Godinez completed

parenting classes and it was no longer a factor preventing reunification. Mental health

treatment and domestic violence treatment were both provided to Ms. Bustos and Mr.

Godinez. Yet, they failed to complete these services. These services were prerequisites

to family therapy. Without their completion, family therapy was likely futile. The

Department met its burden.




                                             15
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


       B.     LITTLE LIKELIHOOD THAT CONDITIONS WOULD BE REMEDIED SO THE
              CHILDREN COULD BE RETURNED TO THE PARENTS IN THE NEAR FUTURE

       Ms. Bustos and Mr. Godinez contend that the trial court erred by finding the

conditions were not likely to be remedied in the near future to enable reunification. We

disagree.

       This court reviews a trial court’s decision on any of the six termination factors for

substantial evidence. B.P., 186 Wash. 2d at 313. The trial court’s findings “must be upheld

if supported by substantial evidence from which a rational trier of fact could find the

necessary facts by clear, cogent, and convincing evidence.” M.R.H., 145 Wash. App. at 24.

Clear, cogent, and convincing evidence means “highly probable.” Id.

       The fifth termination factor requires the Department to establish:

       That there is little likelihood that conditions will be remedied so that the
       child can be returned to the parent in the near future. A parent’s failure to
       substantially improve parental deficiencies within twelve months following
       entry of the dispositional order shall give rise to a rebuttable presumption
       that there is little likelihood that conditions will be remedied so that the
       child can be returned to the parent in the near future.

RCW 13.34.180(1)(e). “What constitutes ‘near future’ depends on the age of the child

and the circumstances of the child’s placement.” In re Welfare of C.B., 134 Wash. App.
942, 954, 143 P.3d 846 (2006). For a younger child, the “near future” is shorter than it is




                                             16
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


for an older child. Id. The trial court is afforded great deference on review. K.S.C., 137
Wash. 2d at 925.

       M.B. was removed in October 2014 and both parents agreed to a dependency and a

dispositional order in January 2015. The dispositional order required Ms. Bustos to

complete mental health therapy treatment, among other things. Mr. Godinez was required

to complete a chemical dependency evaluation and treatment, and domestic violence

treatment. R.B. was removed two days after birth in July 2015. Both parents agreed to

dependency of R.B. and a dispositional order in September 2015. This order added

domestic violence counseling for Ms. Bustos and family therapy after disposition for both

parents.

       Here, the parents’ dispositional orders were entered 31 months (for M.B.) and 23

months (for R.B.) before the termination trial, and the parents still had not substantially

corrected their deficiencies. The rebuttable presumption against the parents arises

because the Department has shown that all necessary services reasonably capable of

correcting parental deficiencies have been clearly offered or provided. There is no reason

to believe that the parents would correct their parental deficiencies in the near future,

given their lack of progress. This is especially true given the unrebutted testimony that

the near future for the young children “is now.” We conclude there is substantial


                                             17
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


evidence from which a trier of fact could find the presence of this disputed factor proved

by clear, cogent, and convincing evidence.

       C.     TERMINATION OF PARENTAL RIGHTS IS IN THE BEST INTERESTS OF THE
              CHILDREN

       Both Ms. Bustos and Mr. Godinez contend that termination of their parental rights

was not in the best interests of the children. We disagree.

       If the six factors under RCW 13.34.180(1) are established by clear, cogent and

convincing evidence, the court can terminate a parent-child relationship if termination is

in the best interests of the child. RCW 13.34.190(1)(b); A.B., 168 Wash. 2d at 911; K.N.J.,
171 Wash. 2d at 576-77. The Department must show termination is in the child’s best

interests by a preponderance of the evidence. A.B., 168 Wash. 2d at 912. We afford the trial

court great deference on review. K.S.C., 137 Wash. 2d at 925.

       The Department showed termination was in M.B.’s and R.B.’s best interests by a

preponderance of the evidence. M.B. had been in the care of Ms. Wilson for three years

and R.B. for over two years. Both children were well adjusted in the home because they

had been there so long, and Ms. Wilson was willing to adopt them both.

       Mr. Boyce also believed that the parental rights should be terminated. He stated

the children are very young, need permanency now, and do not have the ability to wait a




                                             18
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


few more years. He testified that the children have bonded with Ms. Wilson and it is an

appropriate placement.

       Ms. Schrader believed that even if Ms. Bustos and Mr. Godinez engaged in

treatment right now and did not fail, it would be at least another year before reunification

was considered. In her opinion, that is too long for M.B. and R.B. to wait. She testified

that M.B. and R.B. need permanency now and cannot wait any longer for Ms. Bustos and

Mr. Godinez.

       Ms. Wirtz testified that without the domestic violence treatment, the home was not

safe for M.B. and R.B. She testified that in cases where visitation has lasted for years, it

is very hard on the children because they are confused and conflicted, and they do not

have a sense of permanency. She stated that the time for permanency is now.

       Ms. Bustos and Mr. Godinez have attempted to rebut this evidence by asserting

that they each have a bond with the children and there is a bond with their family. While

this may be true, their evidence is substantially outweighed by the evidence proffered

from the Department.

       We agree with the trial court’s decision that termination of Ms. Bustos’s and Mr.

Godinez’s parental rights of M.B. and R.B. was in the best interests of the children. Both

parents had years to correct parental deficiencies they were aware of from the beginning.


                                             19
No. 35778-3-III; No. 35779-1-III, No. 35780-5-III, No. 35781-3-III
In re Parental Rights to MMB & RJB


They both failed to do so. Both children have been in the same home for years-M.B. for

three years and R.B. for two years. They deserve permanency. It is unfair to keep them

in limbo for more years so Ms. Bustos and Mr. Godinez can attempt to complete services

they have failed before. Both children are well adapted to their foster home, and their

foster mother is willing to adopt them both. Termination was in their best interests.

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:




                                          Pennell, J.




                                            20